Exhibit 10.4
 
U.S. PHYSICAL THERAPY, INC. ("USPH")
DISCRETIONARY CASH BONUS PLAN FOR SENIOR MANAGEMENT
FOR 2016 ("DISCRETIONARY BONUS PLAN")


Purpose:  The purpose of this Discretionary Bonus Plan is to retain and
incentivize the Executive Officers of USPH by providing an annual cash bonus
opportunity to the Executives to reward them when certain individual and
corporate subjective performance measures are achieved.


Participants:  Executives of USPH who shall be "Participants" in this
Discretionary Bonus Plan are the Chief Executive Officer ("CEO"), Chief
Financial Officer ("CFO") and Chief Operating Officer ("COO"). In addition to
awards under any other plan or program at USPH for which such Executives are
eligible and not in lieu thereof, each Participant in this Discretionary Bonus
Plan has the potential to be awarded a "Subjective Bonus" of up to 50% of the
Participant's annual base salary for 2016 ("Base") pursuant to the subjective
criteria as set forth below.


Effective Date:  This Discretionary Bonus Plan is established effective March
10, 2016.


Administration:  The Compensation Committee of the Board of Directors of USPH
(the "Compensation Committee") shall administer this Discretionary Bonus Plan,
and the Compensation Committee shall have the sole authority to interpret and
construe all of the terms of this Discretionary Bonus Plan, establish the
criteria for awards, determine the amounts payable under this plan, and grant
awards. The amount, if any, of the Subjective Bonus payable to each participant
in this Discretionary Bonus Plan shall be determined by the Compensation
Committee in its sole discretion based upon subjective criteria described below.
All decisions of the Compensation Committee shall be final and binding on all
persons.


Payment Date:  All amounts payable hereunder shall be paid in cash in a lump sum
amount after the Compensation Committee has determined that goals have been met
and has calculated the amounts payable hereunder, in the first quarter of 2017
but no later than March 15, 2017. A Subjective Bonus shall be payable only if
the Participant remains continuously employed from the Effective Date through
the date of the determination of the amount payable by the Compensation
Committee.


Subjective Bonus Calculation:  The Subjective Bonus criteria that have been
established by the Compensation Committee and shall be used in the Compensation
Committee's sole discretion to award up to 50% of Base for each participant are
as follows:


1.
General operational management effectiveness relative to external environment

2.
Growth in earnings power and cash flow from operations

3.
Accretive acquisitions

4.
Clinic productivity and efficiency improvements

5.
Initiatives to enhance the overall quality of patient care

6.
Manage organic growth in our existing business segments

7.
Development of add-ons and/or new services that compliment or enhance existing
business.

8.
Creative and effective sales and marketing

9.
Same store growth

10.
Regulatory compliance

11.
Maintaining adequate internal controls

12.
Management development and succession planning

13.
Corporate productivity and efficiency improvements

14.
Dividends, share repurchases and other effective means to deploy capital

15.
Investor relations and communication

16.
Cash flow, including management of accounts receivables

17.
Stock price performance



No Trust or Fund:  There shall be no separate trust or fund for this
Discretionary Bonus Plan. Any amount payable hereunder shall be an unfunded
obligation of USPH and shall be payable out of the general assets of USPH and no
amount payable shall be assignable by the participant.


Certain Tax Considerations:  The Compensation Committee in its discretion has
determined that this program is not intended to meet the performance-based
exemption under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the "Code").